DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1-3, 5-8, 10-11, and 24-29 are pending.  Claims 4, and 12-23 were canceled following the previous action.  Claims 1 and 10 were amended in the Reply filed 11/10/2020. Claims 24-29 were amended to change dependency from canceled claim 12 to amended claim 1 in the Reply filed 11/10/2020.  Accordingly, claims 1-3, 5-8, 10-11, and 24-29 are presently considered.

Election/Restrictions
The original claim set filed 10/10/2014 had two pending claims.  Claim 1 as filed 10/10/2014 is representative of the originally claimed and examined invention, and claim 1 recited:
1. A method for identifying a compound that is a candidate activator of the pro-apoptotic activity of a BAX polypeptide, the method comprising:
a) using a three dimensional structure of a binding site of a BCL-2 polypeptide comprising SEQ ID NO: 1, wherein the binding site comprises an α1 helix, α2 helix, the loop between α1- α 2, α6 helix, and select residues of α4, α5, and α8 helices, to form a BCL-2 polypeptide interaction template; and
b) employing the BCL-2 polypeptide interaction template to select a candidate modulator compound;
c) contacting a BAX polypeptide comprising the amino acid sequence of SEQ ID NO:l with the candidate modulator compound selected in step b) under conditions suitable for activating the pro-apoptotic activity of said BAX polypeptide; and
d) detecting activation of said BAX polypeptide by the candidate modulator compound.

Accordingly, claims 1-3, 5-8. 10-11, and 24-29 are presently considered on the merits as set forth below.

Information Disclosure Statement
Applicant should note that some documents disclosed on the IDS form submitted on 11/10/2020 were not considered since they did not conform to 37 CFR 1.98(b) by providing a proper date, as 37 CFR 1.98(b) requires that each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication.  The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. See MPEP 609.04(a).  Here, the provisional of record was filed 10/10/2008, and therefore anything published in 2007 or later must include at least the month and year of publication.
References that were not considered have been indicated by strike-though on the attached IDS forms.  Although not considered, these documents have been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of 

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in any subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
As currently amended, claim 1 recites and requires a method as follows:
1. (Currently Amended) A method for identifying a compound in vitro which activates the pro-apoptotic activity of a BAX polypeptide, the method comprising:
a) contacting a BIM BH3 stabilized alpha-helix of BCL-2 domain (SAHB) binding site of a BAX polypeptide comprising the amino acid sequence of SEQ ID NO: 1 with a compound under conditions suitable for activating the pro-apoptotic activity of the BAX polypeptide;
b) determining whether the compound binds to one or more amino acid residues of the BIM BH3 SAHB binding site of the BAX polypeptide selected from the group consisting of 
c) detecting activation of said the BAX polypeptide by the compound.
Accordingly, claim 1 is directed to a method for identifying a compound in vitro that activates pro-apoptotic activity, which comprises the step of “contacting” the SEQ ID NO: 1 with a 
	At claim 1, the term “compound” understood to literally encompass any “chemical agent”, which would include any substance consisting of two or more different chemical elements (e.g., water, CO2, etc.) (see, e.g., Spec. filed 8/20/2015 at 15 at lines 1-6).
At claim 1(a) and 1(b), as amended in the Reply filed 11/10/2020, claim 1 recites the newly added terms 
“BIM BH3 stabilized alpha-helix of BCL-2 domain (SAHB) binding site of a BAX polypeptide comprising the amino acid sequence of SEQ ID NO: 1”; and 
BIM BH3 SAHB binding site.
These terms are reasonably understood to be equivalent/synonymous (see, e.g., instant claim 1(b) and 1b)) and have been referred to using the phrase “BIM BH3 [SAHB] binding site” in the new and revised rejections.  These terms are not explicitly defined on record; therefore, these terms have been reasonably interpreted in view of the originally filed disclosure at Figures 6B and 7B-7C, and pages 10-11 (see, e.g., Spec. filed 10/31/2018 at Figs. 6B, 7B-7C, page 10 at line 16 to page 11 at line 10).  Specifically, the “BIM BH3 [SAHB] binding site” is reasonably inferred to imply a physical location on human BAX, namely a binding site that 
“comprises one or more of an α1 helix, α2 helix, a loop between α1-α2, α6 helix, and select residues of α4, α5, and α8 helices” 
(see, e.g., Spec. filed 10/31/2018 at 4 at lines 23-27, 5 at lines 1-7, 5 at lines 24-29, 6 at lines 8-12, 7 at lines 5-10, 7 at lines 15-20, 8 at lines 1-5, 22 at lines 25-30, 23 at lines 5-10, 23 at lines 25-30, 24 at lines 7-11, 28 at lines 10-15, 29 at lines 1-5, 29 at lines 18-22; see also original claim 1 as filed 10/10/2014).
This is reasonable because no specialized definition for “BIM BH3 [SAHB] binding site” exists on record, and it is clear that the term is used to refer to something other than the “canonical BH3 see, e.g., Spec. filed 10/31/2018 at 8 at lines 25-28).  This interpretation is also consistent with the definition of “binding site” provided in the specification (see, e.g., id. at 10 at line 29 to page 11 at line 10), which is understood to include 
one or more amino acids corresponding to Glul7, Glnl8, Met20, Lys21, Thr22, Ala24, Leu25, Leu27, Gln28, Gly29, Ile31, Gln32, Arg34, Ala35, Gly36, Arg37, Met38, Gly39, Gly40, Glu41, Ala42, Leu47, Asp48, Pro49, Val50, Pro51, Gln52, Asp53, Ala54, Ser55, Thr56, Lys57, Lys58, Leu59, Ser60, Glu61, Lys64, Arg89, Phe92, Phe93, Leul22, Leul25, Thrl27, Lysl28, Val129, Prol30, Glul31, Leul32, Ilel33, Argl34, Thrl35, Metl37, Glyl38, Trpl39, Leul41, Aspl42, Phel43, Argl45, Glul46, Argl47, Leul49, Glyl50, Glyl56, Glyl57, Trpl58, Aspl59, Leul61, and Leul62 of the amino acid sequence of SEQ ID NO: l 
(see, e.g., id.; emphasis added).
Therefore, the term “BIM BH3 [SAHB] binding site” at claim 1(a) is broader in scope than claim 1(b).  This is consistent with the original disclosure, which does not distinguish between a “BIM BH3 SAHB binding site” or a “BID BH3 SAHB binding site” on BAX, but instead reasonably identifies that such terms are synonymous and equivalent (see, e.g., Spec. filed 10/31/2018 at 28 at line 29 to page 30 at line 6, Example 2 on page 87).  Accordingly, for purposes of applying prior art, any reference to “BIM BH3 [SAHB] binding site” is reasonably interpreted to include a physical binding site on BAX comprising at least “one or more of an α1 helix . . . ” (see corresponding citations above), which is understood to include at least “one or more amino acids corresponding to Glul7, Glnl8, Met20, Lys21, Thr22, Ala24, Leu25, Leu27, Gln28, Gly29, Ile31, Gln32, Arg34, Ala35, ….” (see, e.g., id. at 10 at line 29 to page 11 at line 10).
Accordingly, amended claim 1(a) now recites and requires the step of
a) contacting a BIM BH3 stabilized alpha-helix of BCL-2 domain (SAHB) binding site of a BAX polypeptide comprising the amino acid sequence of SEQ ID NO: 1 with a compound under conditions suitable for activating the pro-apoptotic activity of the BAX polypeptide.
generally deemed satisfied by any assays enumerated at claim 2.  The requirement for “contacting” specifically with a “BIM BH3 [SAHB] binding site of a BAX polypeptide” is interpreted consistently with the preceding paragraph, which sets forth the applicable claim interpretation for “BIM BH3 SAHB binding site”.  Specifically, this requirement is deemed satisfied by any prior art that performs an assay requiring “contact” (see, e.g., instant claim 2), wherein the prior art teaches that the “contacting” (e.g., “direct” binding) occurs at a physical location on BAX that includes at least “one or more of an α1 helix . . . ”1, which is reasonably understood to include “one or more amino acids corresponding to Glul7, Glnl8, Met20, Lys21, Thr22, Ala24, Leu25, Leu27, Gln28, Gly29, Ile31, Gln32, Arg34, Ala35…”2.  Accordingly, amended claim 1(a) is deemed satisfied by any prior art teaching any assay wherein any compound directly binds to at least a portion of the BAX α1 helix (see, e.g., Spec. filed 8/20/2015 at 15 at lines 20-26, defining binding as a “a condition of proximity between a compound, or portions thereof, and the active site of a BCL-2 family polypeptide or portions thereof”).
For reference, SEQ ID NO: 1 is understood to be NP_620116.1, which is the apoptosis regulator BAX isoform alpha [Homo Sapiens] (compare NP_620116.1 with instant SEQ ID NO: 1, showing 100% identity), and is human BAX.  SEQ ID NO: 1 (human BAX) has the 192-amino acid long sequence of 
MDGSGEQPRGGGPTSSEQIMKTGALLLQGFIQDRAGRMGGEAPELALDPVPQDASTKKLSECLKRIGDELDSNMELQRMIAAVDTDSPREVFFRVAAD
The 3D structure of BAX was disclosed in the prior art by Suzuki et al. (Structure of Bax: Coregulation of Dimer Formation and Intracellular Localization, Cell, vol. 130:645-654 (Nov. 10, 2000); hereafter “Suzuki”; see, e.g., Suzuki at Fig. 1 on 646).  The “α1” helix of BAX (or “First helix of BAX”) is understood to correspond to positions 16 to 35 of instant SEQ ID NO: 1 (i.e., “SEQIMK‌TGALLLQGFI‌Q‌DRA”) as shown in instant Figure 7A; which would therefore include Glu17, Gln18, Met20, Lys21, Thr22, Ala24, Leu27, Gln28, Gly29, Ile31, Gln32, Arg34, and Ala35. This interpretation is consistent with the prior art (see, e.g., Suzuki at Fig. 1 on 646, identifying the “α1” helix of BAX corresponds to positions 16-35 of human BAX).
	Claim 1 recites three method steps, namely claim 1(a), claim 1(b), and claim 1(c).  The preamble recites that the claimed method “compris[es]” such steps, and therefore claim 1 is open-ended and may encompass additional steps. Furthermore, per MPEP § 2111.01(II), it is reasonably inferred that “contacting” must occur first, but that step (b) and step (c) may occur in any order (see, e.g., MPEP § 2111.01(II), noting that “the language of the method claims did not impose a specific order on the performance of the method steps”).
At claim 1(a), the phrase "under conditions suitable for activating the pro-apoptotic activity of the BAX polypeptide" is understood to be fully satisfied by the conditions required to perform at least the assays recited at amended claim 2.  This is reasonable because the enumerated assays are necessarily performed under conditions required to observe apoptotic activity.  Therefore, this phrase is deemed fully satisfied by performing any assay enumerated at claim 2, wherein the assay is performed with a “compound” in the presence of any polypeptide comprising instant SEQ ID NO: 1.
binds” and “binding”,  the term is broadly defined in the Specification to “refer[] to a condition of proximity between a compound, or portions thereof, and the active site of a BCL-2 family polypeptide or portions thereof” (see, e.g., Spec. filed 8/20/2015 at 15 at lines 20-26, emphasis added).
The definition and interpretation of the term “determining” was previously placed on record in the Action mailed 5/11/2020, and that interpretation is incorporated into the instant action and maintained. 
At claim 3, the phrase “one or more of the amino acid residues of the BAX polypeptide” is understood to literally encompass a “shift in the NMR spectra” of any of amino acids 1-192 of SEQ ID NO: 1, and is therefore not limited to the amino acid residues enumerated at instant claim 1(b).  
Claim 3 has been presumed to fully satisfy 35 USC § 112(d) and has been relied upon by the Examiner to interpret the scope of claim 1(b); specifically, at claim 1(b), the “determining” step is understood to be fully satisfied by NMR methods capable of assaying the binding of a compound with the entire BAX polypeptide (all 192 amino acids, not just the ones recited at claim 1(b)).  Accordingly, claims 5-7, 10-11, 28, and 29 are understood to recite and require a determination of binding for a subset of amino acids within claim 1(b), but such claims would be fully satisfied by the performance of claim 3 using NMR methods capable of determining binding for the entire BAX polypeptide.  Therefore, claims 5-7, 10-11, 28, and 29 are understood to be fully satisfied by prior art that anticipates or otherwise renders obvious claim 3 for the entire BAX polypeptide; this is pertinent because these claims have not been inferred to encompass methods requiring a second step of determining binding (e.g., a second round of NMR, co-immunoprecipitation, etc.) because such interpretation would amount to new matter.  independently and separately assayed relative to the other amino acids of human BAX.
Claims 11 and 24-27 recite novel limitations pertaining to the entire sequence of SEQ ID NO: 1 (which is broader and distinct compared to the “BIM BH3 SAHB binding site” now recited at claims 1(a) and 1(b); e.g., the “binding site” is less than the full 192-mer polypeptide).  No support commensurate in scope with the requirements of 35 USC § 112 have been identified on record for this claim, which appears to constitute new matter.  For purposes of applying prior art, claims 11 and 24-27 are deemed obvious in view of rationales supporting the determination of the binding site of a prior art compound upon BAX that is the same or substantially overlaps in scope with the residues comprising the “BIM BH3 SAHB binding site” at claim 1(a).
Additional claim interpretations are provided below.  Claims 1-3, 5-8. 10-11, and 24-29 are presently considered and examined on the merits.

Substitute Specification Required
A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because the number and nature of the amendments filed 11/10/2020 render it difficult to consider the application.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining 

Replacement Drawings
Replacement drawings were received on 11/10/2020.  These drawings are acknowledged and accepted.  The changes are summarized in the Reply filed 11/10/2020 (see, e.g., Reply filed 11/10/2020 at 33 at § Amendments to the drawings, page 35 at § IV).  
However, the replacement drawings have necessitated additional objections to the Specification and to the Replacement drawings as noted below.

Objections to the Specification
The disclosure is objected to because of the following informalities:
The amendments filed 11/10/2020 (including deletion of figures) have necessitated new objections to the specification.  Per MPEP § 608.01 and 37 C.F.R. §1.71(a)-(c), the specification “must include” a written description of the invention or discovery, and is required to be in “full, clear, concise, and exact terms” and disclosed “in such manner as to distinguish it from other inventions and from what is old” (see, e.g., 37 C.F.R. §1.71(a)-(c)).  Here, the Specification utilizes ambiguous terminology such as 

Critically, these terms are not described or explained using “full, clear, concise, and exact terms” and disclosed “in such manner as to distinguish it from other inventions and from what is old” (see, e.g., 37 C.F.R. §1.71(a)-(c)), by simply identifying the exact amino acid residues that Applicant means to refer to collectively by such terms.  Specifically, the Specification identifies that a “superior juxta-loop” 
refers to that portion of the ligand interaction site that encompasses those residues located adjacent to the α1-α2 loop and extending from the midpoint of the horizontal hydrophobic groove upward
(see, e.g., Spec. filed 10/32/2018 at 12 at lines 13-16; showing amendments to the Specification filed 11/10/2020);
that “an inferior juxta-loop”
refers to that portion of the ligand interaction site that encompasses those residues located adjacent to the α1-α2 loop and extending from the midpoint of the horizontal hydrophobic groove downward
(see, e.g., Spec. filed 10/32/2018 at 12 at lines 17-21; showing amendments to the Specification filed 11/10/2020);
and that “a horizontal hydrophobic groove with or without a perimeter of charged hydrophilic residues” 
refers to that region of the ligand interaction on BAX that includes all or part of the BIM BH3 interaction site on BAX, as depicted in Figure 6
(see, e.g., Spec. filed 10/32/2018 at 12 at lines 8-13, emphasis added; showing amendments to the Specification filed 11/10/2020);
Accordingly, the terms “superior juxta-loop” and “inferior juxta-loop” depend upon the identification of a “midpoint” and definition of “adjacent” in a three-dimensional protein, but such terms are not reasonably identified using “full, clear, concise, and exact terms” as required (see, e.g., 37 C.F.R. §1.71(a)-(c)).  Regarding the phrase “horizontal hydrophobic groove with or without a perimeter of charged and hydrophilic residues”, this term is also not clearly defined on 
Therefore, the original disclosure does not clearly identify what exact amino acids actually form the complete “superior juxta-loop”, “inferior juxta-loop”, or “horizontal hydrophobic groove with or without a perimeter of charged and hydrophilic residues” in a manner consistent with the requirements of 37 C.F.R. §1.71(a)-(c).
Appropriate correction is required.

Objections to the Replacement Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the colors green, blue, or red as referred to in the replacement drawing of Figure 6B as filed 11/10/2020.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Objections
Claims 5 and 10 are objected to because of the following informalities:  
i.e., as in “determined to also bind”), which means that each dependent claim requires at least one, non-enumerated amino acid to bind to the compound at claim 1(b).  However, the usage of “further” is objected to as confusing because it may reasonably suggest to one of skill in the art the existence of a secondary screening step occurring after claim 1(b) (which would be new matter).  This issue could be resolved by deleting “further” or otherwise clarifying the claim scope to identify that no secondary screening step is performed.
Appropriate correction is required.

Withdrawn Rejections
Claims 1-8 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), have been successfully traversed in view of the arguments and amendments filed 11/10/2020. 
The rejection of claims 1-2, 4-7, and 10-11 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Walensky et al as evidenced by Suzuki et al. (Cell, vol. 103:645-654 (Nov. 10, 2000); hereafter “Suzuki” cited in IDS filed 3/9/2016 as cite no. 15) and as evidenced by NP_620116.1 is withdrawn in view of Applicant’s amendments filed 11/10/2020, wherein claim 1(b) has been amended to exclude residues of BAX helix α1.  However, the amendments have necessitated a revised rejection as set forth below.
The rejection of claims 1-7 and 10-11 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walensky et al. as evidenced by Suzuki et al. and as evidenced by NP_620116.1 as applied to claims 1-2, 4-, and 10-11 above, and further in view of Cartron et al. and Medek et al. is withdrawn in view of Applicant’s amendments filed 11/10/2020, wherein claim 1(a) has been amended to include a name for a physical binding site and claim 1(b) has been amended to exclude residues of BAX helix α1.  However, these amendments have necessitated a revised rejection as set forth below.

New or Revised Rejections Necessitated by Applicant Amendment
Claim Rejections - 35 USC § 112(a), New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 24-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP states that "[w]hile there is no in haec verba requirment, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure." See MPEP 2163.  
Lack of literal Support
Claim 11 was newly added in the Reply filed 12/18/2019, and Claims 24-27 were amended in the Reply filed 11/10/2020 and are presently examined for the first time.
Claims 11 and 24-27 do not literally appear in the originally-filed disclosure. 
Specifically, the terms and phrases “at least [five, ten, twenty, thirty, or thirty-six] amino acid residues of the amino acid sequence of SEQ ID NO: 1” do not literally appear in the originally filed disclosure.  Such phrases are not synonymous or equivalent to subgroups of instant claim 1(b) because SEQ ID NO: 1 is a 192-amino acid long protein having the sequence
MDGSGEQPRGGGPTSSEQIMKTGALLLQGFIQDRAGRMGGEAPELALDPVPQDASTKKLSECLKRIGDELDSNMELQRMIAAVDTDSPREVFFRVAADMFSDGNFNWGRVVALFYFASKLVLKALCTKVPELIRTIMGWTLDFLRERLLGWIQDQGGWDGLLSYFGTPTWQTVTIFVAGVLTASLTIWKKMG;
Therefore, instant claims 11 and 24-27 read upon and encompass genera that were not literally described on record using synonymous or equivalent language, including embodiments wherein the “at least [five, ten, twenty, thirty, or thirty-six] amino acid residues of the amino acid sequence of SEQ ID NO: 1” as recited are only selected from residues that are not enumerated at instant claim 1(b). 
Applicant has failed to identify where the instantly claimed invention is literally disclosed, as an integrated whole3, in the originally filed disclosure.  
Lack of Implicit or Inherent Support
Per MPEP § 2163, new or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement (see, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971)). 
determined to actually bind to, for example, residues 1-5, residues in helix α7 or α9, etc. as well as at least one or more residues recited at instant claim 1(b).
Accordingly, the newly added claim is not literally, implicitly, or inherently supported by the originally filed disclosure.
Applicant Identified Support
Although Applicant directed Examiner to the Specification at page 5 (see, e.g., Reply filed 11/10/2020 at pages 45-46 at § VIII), these disclosures do not literally disclose the instantly recited claims. 
Applicant attempts to provide support for the pending claims by directing the Examiner to page 5 of the Specification at lines 11-20, wherein the Specification refers to binding “one or more amino acids” (see, e.g., Reply filed 11/10/2020 at pages 45-46 at § VIII).  It is reasonably inferred that Applicant is referring to page 5 at lines 9-21 of the Substitute Specification filed 10/31/2018, which enumerates a list of amino acids similar to instant claim 1(b).  The problem with this disclosure is that SEQ ID NO: 1 is not synonymous or equivalent in scope to the approximately 69 amino acids recited at this disclosure, but rather SEQ ID NO: 1 is 192 amino acids in length.  Therefore, Applicant’s identified supporting disclosure is neither synonymous or equivalent in scope with the pending scope of instant claims 11 and 24-27, which are not limited 
Conclusion
Per MPEP § 2163, new or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement (see, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971)).  Furthermore, the combination of limitations set forth in the instant claims was not disclosed in the originally filed disclosure as an integrated whole.  This is pertinent because the applicable test under 35 USC 112 is not whether a person of skill in the art could isolate and combine individual aspects from various embodiments in the specifications or disjointed disclosure to arrive at the claimed invention.  Instead, the pertinent issue is whether or not the claimed invention, as an integrated whole, is supported by the original disclosure (see, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013, explaining that the written description analysis requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”).   Accordingly, the content of the application as filed must not be considered to be a reservoir from which individual features pertaining to separate embodiments can be combined in order to artificially create a particular combination.  If such disjointed combinations were capable of satisfying the written description requirement, the requirement could be routinely circumvented by simply attaching an encyclopedia to a patent application. Here, as shown by the lack of disclosure regarding “at least five” (i.e., 5, 6, 7, ….191), the invention was not disclosed as an integrated whole literally, implicitly, or inherently.
Although the originally-filed disclosure may render the instant claim obvious, “a description which renders obvious a claimed invention is not sufficient to satisfy the written see, Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1567 (Fed. Cir. 1997)) because “[o]ne shows that one is ‘in possession’ of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious” (Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1571-72 (Fed. Cir. 1997) at 1572).
Accordingly, claims 11 and 24-27 are rejected.
Response to Arguments Regarding New Matter
Applicant's arguments filed 11/10/2020 have been fully considered but they are not persuasive.  Applicant traverses the Rejection at pages 45-46 of the Reply (see, e.g., Reply filed 11/10/2020 at pages 45-46 at § VIII). 
Applicant attempts to provide support for the pending claims by directing the Examiner to page 5 of the Specification at lines 11-20, wherein the Specification refers to binding “one or more amino acids” (see, e.g., Reply filed 11/10/2020 at pages 45-46 at § VIII).  It is reasonably inferred that Applicant is referring to page 5 at lines 9-21 of the Substitute Specification filed 10/31/2018, which enumerates a list of amino acids similar to instant claim 1(b).  The Applicant’s arguments are not persuasive because such arguments incorrectly attempt to equate a disclosure pertaining to a binding site on BAX to the entire BAX proteins (see, e.g., Spec. filed 10/31/2018 at page 5 at lines 9-21, instant SEQ ID NO: 1).  The ~69 amino acids comprising the binding site are not equal nor equivalent to the 192-mer protein of SEQ ID NO: 1. Accordingly, as presently written, the claims continue to read upon new matter not fairly described in the originally filed disclosure.  To illustrate the difference and issue, the Examiner notes that the instant claims literally read upon methods of identifying compounds that were actually “determined to bind” residues identified at instant claim 1(b) and also “determined to bind” etc., which were not identified at claim 1(b) but are within SEQ ID NO: 1.  Such claim scope was not literally, implicitly, or inherently described in the originally filed disclosure.
Accordingly, all applicable arguments have been fully considered but not found persuasive for at least the reasons set forth above.  Therefore, the rejection is maintained as revised above and all revisions were necessitated by Applicant amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

s 1-3, 5-7, 10-11, and 24-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walensky et al. (Molecular Cell, vol. 24:199-210 (Oct. 20, 2006); hereafter “Walensky”; cited in IDS filed 3/9/2016 as cite no. 17) as evidenced by Suzuki et al. (Cell, vol. 103:645-654 (Nov. 10, 2000); hereafter “Suzuki” cited in IDS filed 3/9/2016 as cite no. 15) and as evidenced by NP_620116.1 (NCBI GenPept, ncbi.nlm.nih.gov, NP_620116.1, 4 pages, first reported 1993; hereafter “NP_620116.1”; cited in previous action) and in view of Cartron et al. (The First α Helix of Bax Plays a Necessary Role in Its Ligand-Induced Activation by the BH3-Only Proteins Bid and PUMA, Molecular Cell, vol. 16:807-818 (Dec. 3, 2004); hereafter “Cartron”; cited in previous action) and Medek et al. (J. Am. Chem. Soc., vol. 122:1241-1242; hereafter “Medek”).
Claim Interpretation:  The applicable claim interpretation has been set forth in a separate section above and in rejections set forth above. Those discussions are incorporated into the instant rejection, which is consistent with the interpretations set forth above.  It is noted that Instant SEQ ID NO: 1 is human BAX (compare NP_620116.1 with instant SEQ ID NO: 1, showing 100% identity).  Additional interpretations have been set forth below.  
Regarding the preamble of claim 1, Walensky identifies an in vitro methodology for confirming whether or not a compound activates the pro-apoptotic activity of a BAX (see, e.g., Walensky at abs, Experimental procedures at col I-II at 208; see also id. at 200 at col I-II at § Stapled BID BH3 Binds Directly to BAX, 202 at Fig. 3, 202-203 at § BID SAHB Triggers BAX-induced Mitochondrial and Liposomal Release).  Regarding claim 1(a), 1(c), 2, 5, 7, 10, 11, and 25, Walensky teaches and discloses a method wherein a compound (i.e., a stapled BID BH3 of SAHBA) is identified as capable of both directly binding (“contacting”) to human BAX as well as capable of activating the pro-apoptotic activity of BAX as evidenced by a cytochrome C see, e.g., Walensky at title, abs, 199-200 at bridging ¶, Fig. 1 on 200, 200 at § “Stapled BID BH3 Binds directly to BAX”, Fig. 2 on 201, 202-203 at § BID SAHB Triggers BAX-Induced Mitochondrial and Liposomal Release”, 203 at col II at 2nd to 3rd ¶¶, 203 at Fig. 4, 204 at Fig. 5, 204 at col II at § Discussion, 208 at col II at § Cytochrome c Release Assays).  The BAX utilized by Walensky was “Full-length human BAX protein” (see, e.g., Walensky at 208 at col I at § “Protein Production).  Therefore, the prior art teaches and discloses that the tested compound of BID SAHBA “binds directly to [human] BAX” (see, e.g., Walensky at 200 at col I-II at bridging ¶) in a manner sufficient to activate pro-apoptotic activity of human BAX.  Amended claim 1(a) now recites and requires contacting at a “BIM BH3 [SAHB] binding site” (see claim interpretation section above, noting that this term is understood to mean a physical site that includes at least “one or more of an α1 helix . . . ”4, which is reasonably understood to include “one or more amino acids corresponding to Glul7, Glnl8, Met20, Lys21, Thr22, Ala24, Leu25, Leu27, Gln28, Gly29, Ile31, Gln32, Arg34, Ala35…”5).  With respect to this newly added amendment, Walensky reasonably informs artisans that the tested compound is expected to bind human BAX at a binding site that comprises at least “BAX helix 1” based upon prior art knowledge (see, e.g., Walensky at 206 at col I at 1st partial ¶ to col II at 1st partial ¶).  Notably, “BAX helix 1” would have been reasonably understood by artisans to mean positions 16 to 35 of instant SEQ ID NO: 1 (i.e., “SEQIMK‌TG‌A‌L‌LLQGFIQDRA”), which necessarily includes at least the nineteen residues of instant SEQ ID NO: 1, namely Ser16, Glu17, Gln18, Met20, Lys21, Thr22, Gly23, Ala24, Leu25, Leu26, Leu27, Gln28, Gly29, Ile31, Gln32, Asp33, Arg34, and Ala35 (see, e.g., Suzuki at Fig. 1 on 646). In summary, because the newly added term “BIM BH3 [SAHB] binding site” is reasonably understood to encompass binding sites comprising the α1 helix and residues Glul7, Glnl8, Met20, Lys21, Thr22, Ala24, Leu25, Leu27, Gln28, Gly29, Ile31, Gln32, Arg34, Ala356,7, then instant claims 1(a), 1(c), 2, 5, 7, 10, 11, and 25 are understood to fully satisfy the amended claims since Walensky reasonably informs artisans that a compound (i.e., a stapled BID BH3 of SAHBA) directly binds to human BAX at a binding site that includes at least nineteen residues of “BAX helix 1”, and is capable of activating the pro-apoptotic activities of BAX (see, e.g., Walensky at 206 at col I at 1st partial ¶ to col II at 1st partial ¶, passim).  In sum, Walensky clearly reduced to practice and informed artisans of a methodology wherein a binding site of human BAX predicted and expected to include at least Helix 1 was contacted with a known compound under conditions suitable for activating the pro-apoptotic activity of human BAX, and wherein such activation was subsequently detected.
Walensky differs from amended claims 1-3, 5-7, 10-11, and 24-29 as follows: Walensky does not explicitly teach amended claim 1(b) or claim 3, wherein a determining step utilizing “a shift in the NMR spectra” is used to determine if the tested compound (i.e., a stapled BID BH3 of SAHBA) binds to additional residues other than the α1 helix of human BAX as taught by Walensky.
Pertinent Issue: Therefore, the relevant issue is whether or not it would have been obvious to an artisan to determine and define the complete binding site of BID SAHBA on human BAX in view of the prior art.
An artisan would be motivated to fully identify the binding site of BID SAHBA on human BAX in view of the prior art.  Specifically, Walensky identifies that compounds capable of activating the pro-apoptotic activity of BAX, such as BID SAHBs, could desirably be utilized to treat tumors (see, e.g., Walensky at 207 at col II at 1st partial ¶), and it is well-known that the identification of binding sites of ligands can facilitate drug design (see, e.g., Medek at 1242 at col II at last ¶).  Furthermore, artisans understood that an “important piece missing from the current model of ligand-induced activation of Bax by BH3 molecules” was the exact “region(s) in Bax involved in its putative interaction with such agonists” (see, e.g., Cartron at 807 at col II at final ¶).  Accordingly, in total, an artisan would be motivated to determine the complete binding site on human BAX because determining and confirming the complete binding site of BID SAHBA was generally understood to be a “missing” piece of information, which could desirably facilitate drug design useful in the creation of potential antitumor agents capable of binding to human BAX.  
In view of the motivation to determine the complete region of BAX that interacted with the BH3 mimic compounds of BID SAHBA, an artisan would be motivated to ask the basic question, “where does this known ligand bind on this known protein?”.  An artisan would reasonably address this question by evaluating prior art techniques suitable for directly and definitively identifying all amino acids of BAX that directly interact with BID SAHBA.  One such technique known in the art was NMR spectroscopy (see, e.g., Medek at title, at 1241 at col I at 1st ¶).  Specifically, Medek establishes that NMR spectroscopy was known in the prior art, see, e.g., Medek at title, at 1241 at col I at 1st ¶).  Regarding claims 1(b), 3, 5-7, 10-11, and 24-29, Medek teaches that determination of ligand binding necessarily requires (and results in) a shift in NMR spectra (see, e.g., id.; see also id. at 1241 at col I at 2nd ¶ and Fig. 1 at 1241).  Additionally, Medek discloses the steps of providing a three dimensional model of a protein and simulating interactions of the protein with a ligand in silico (see, e.g., Medek at Fig. 1 on 1241, showing computational simulations depicting ribbon structures bound to a ligand at a binding site).  Therefore, it is understood that the steps recited at claims 1(b), 3, 5-7, 10-11, and 24-29 would necessarily be performed by performing the art-recognized NMR procedures as taught by Medek to analyze the binding of human BAX and the ligand of BID SAHBA.  Specifically, applying the methods disclosed by Medek to the human BAX and the ligand of BID SAHBA would be predicted and expected to directly and definitively identify all amino acids of human BAX that directly interacts with BID SAHBA, which would include all amino acids enumerated at instant claim 1(b) as well as dependent claims 5-7, 10-11, and 24-29.
Expected and Predicted Results:  Applying the methods disclosed by Medek to the human BAX and the ligand of BID SAHBA would be expected to yield predicted and expected results.  The three-dimensional structure of BAX was known and published in the art circa 2000 (see, e.g., Suzuki at abs, 645 at col II to 648 at col II, Fig. 1 on 646, Fig. 6 on 651) and therefore an artisan would reasonably predict and expect that the ligand of BID SAHBA would bind to human BAX at least at “BAX helix 1” (see, e.g., Walensky at 206 at col I at 1st partial ¶ to col II at 1st partial ¶; see also Suzuki at Fig. 1 on 646) as well as to amino acids in the vicinity of helix 

    PNG
    media_image1.png
    520
    428
    media_image1.png
    Greyscale

(image modified from Suzuki at Fig. 6B on 646; the circled portion corresponds to the first alpha helix of BAX (i.e., Ser16 to Ala35)).
Cartron provides additional guidance and notes in view of the 3D structure of BAX, that 
“in inactive Bax, Hα1 is in the vicinity of Hα2 that contains the BH3 region, and Hα5 and α6 that are essential for the membrane insertion of activated Bax ….Hα1 may not only enable Bax to be physically connected to a BH3 domain, but it may also actively participate to a general disruption of the overall fold of the protein that would enable Bax to expose its key functional domains in response to such an agonist”
(see Cartron at 816 at col II at 1st full ¶, emphasis added).
The phrase “expose its key functional domains” (id.) would be understood to include the BH3 domain (see, e.g., Suzuki at Fig. 3(A), showing BH3 using balls and sticks, reproduced in a modified form below):

    PNG
    media_image2.png
    362
    665
    media_image2.png
    Greyscale

(image modified from Suzuki at Fig. 3A on 648)
A reasonable artisan would interpret Cartron’s disclosures in view of the three dimensional structure of BAX and readily infer that the portions of the α2, α5, and α6 helices located further away from the α1 helix would be less likely to interact with ligands that were known to bind to BAX α1 (see Cartron at 816 at col II at 1st full ¶; see also Walensky at 206 at col I at 1st partial ¶; see also Suzuki at Fig. 1 on 646).  In sum, in view of the known structure of BAX, the residues “in the vicinity” of helix α1 would reasonably include portions of BAX α2 (i.e., ~Ala54 to Lys58), BAX α5 (i.e., Gly108 to Cys126), and also BAX α6 (i.e., Pro130 to Glu146) (see, e.g., Cartron at 816 at col II at 1st full ¶; see also Suzuki at Fig. 1 on 646), and therefore this region of BAX would be expected and predicted to interact with the ligand of BID SAHBA as taught by Walensky.  Therefore, confirmation and delineation of such expected results using NMR techniques would merely yield the expected and predicted result in view of the prior art.
Therefore, it would have been obvious to arrive at the instantly claimed invention in view of the prior art for multiple rationales: First, the claimed method is a combination of prior art elements (i.e., known target protein of BAX and known BAX ligand of BID SAHBA) according to known methods (i.e., known cytochrome c assays, known liposomal release assays, known A binds directly to BAX at a binding site comprising the residues of helix α1 as well as some additional residues “in the vicinity” of helix α1 as suggested in view of the prior art of record (see, e.g., MPEP § 2143(I)(A), (B), (D)).  Second, an artisan would be motivated to use the NMR techniques identified by Medek to determine the exact binding site of BID SAHBA on human BAX to desirably facilitate drug design useful in the creation of potential antitumor agents capable of binding and activating human BAX as suggested by Walensky in view of Medek; wherein such NMR techniques would yield only predicted and expected results, namely the confirmation that BID SAHBA binds directly to BAX at a binding site comprising the residues of helix α1 as well as some additional residues “in the vicinity” of helix α1 as suggested in view of the prior art of record (see, e.g., MPEP §§ 2143(I)(B),(G)).  
Furthermore, there would be a reasonable expectation of success that the NMR analysis taught by Medek could be utilized to confirm the expected binding region of BID SAHBA near the first alpha helix of BAX, because Medek teaches that NMR techniques had previously been used, successfully, to study ligand-binding of other apoptosis-related proteins, including BAK and Bcl-xL (see, e.g., Medek at 1242 at col I to col II at bridging ¶).  Furthermore, there would be a reasonable expectation of success because all required components were prior art elements (i.e., the target protein of BAX and BAX ligand of BID SAHBA were each known) and all assays utilized (i.e., cytochrome c assays, liposomal release assays, NMR methodologies for determining ligand binding sites) were well-known in the prior art.  Accordingly, it is well-within the ordinary level of skill in the art to simply utilize known method with a known protein and a known ligand to obtain the exact results and data associated with such methods. 

Response to Arguments over § 103 in view of Walensky, Cartron, and Medek
Applicant’s arguments with respect to claims 1-3, 5-7, 10-11 have been considered but have been substantially rendered moot in view of the new/revised ground of rejection, which was by Applicant’s amendments as set forth above.  Remaining applicable arguments are addressed below.  Applicant addresses the rejection at pages 38-43 of the Reply (see, e.g., Reply filed 11/10/2020 at 38 at §VII at §§ “a. First Rejection” to page 43 at 3rd ¶).
It is the Examiner’s understanding that Applicant has attempted to distinguish BID and BIM binding sites (see, e.g., Reply filed 11/10/2020 at 39 at 1st full ¶, 39 at 2nd full ¶, 40 at 1st full ¶, 40-41 at bridging ¶, 41-42 at bridging ¶, 42 at 1st full ¶, 42 at 2nd full ¶, 43 at 1st ¶, 43 at 2nd ¶) in order to support the general argument that a prior art disclosure regarding BID would not necessarily apply to BIM (id).  These arguments are not persuasive because they fail to reflect proper claim interpretation as required by MPEP § 2111.  Notably, the Applicant-created phrase “BIM BH3 [SAHB] binding site” was not specifically defined on record and lacks any art-recognized meaning.  Therefore, the term has been reasonably interpreted in view of the originally filed disclosure and is reasonably understood to encompass a binding site that includes at least “one or more of an α1 helix . . . ”8, which is reasonably understood to include “one or more amino acids corresponding to Glul7, Glnl8, Met20, Lys21, Thr22, Ala24, Leu25, Leu27, Gln28, Gly29, Ile31, Gln32, Arg34, Ala35…”9 (see claim interpretation section, above).  Therefore, there is no need for the rejection to address or differentiate between BID and BIM as see, e.g., Reply filed 11/10/2020 at 39 at 1st full ¶ to 43 at 2nd ¶), because claim 1(a), as now amended, is understood to merely requires that a compound binds to at least “one or more of an α1 helix . . . ”10, which is reasonably understood to include “one or more amino acids corresponding to Glul7, Glnl8, Met20, Lys21, Thr22, Ala24, Leu25, Leu27, Gln28, Gly29, Ile31, Gln32, Arg34, Ala35…”11.  Therefore, the Examiner’s rationale does not depend nor require a comparison of BID and BIM, but rather depends upon a direct interpretation of the phrase newly added and Applicant-created phrase “BIM BH3 [SAHB] binding site”.  Accordingly, arguments alleging a difference between BID and BIM are neither disputed nor dispositive of the new/revised rejection above, because such arguments do not actually address the merits of the rejection.
Examiner notes that Applicant’s arguments (see, e.g., Reply filed 11/10/2020 at 39 at 1st full ¶, 39 at 2nd full ¶, 40 at 1st full ¶, 40-41 at bridging ¶, 41-42 at bridging ¶, 42 at 1st full ¶, 42 at 2nd full ¶, 43 at 1st ¶, 43 at 2nd ¶) appear to fail to consider the specialized definitions set forth in the originally filed disclosure (see, e.g., MPEP § 2111).  Applicant is advised that “BIM BH3 polypeptide” and “BID BH3 polypeptide” are defined terms in the originally filed disclosure that are not identical to the terms utilized in the prior art (see, e.g., Spec. filed 10/31/2019 at 15 at lines 14-30).  The proffered definitions broadly define such terms to mean that any sequence sharing 30% sequence identity with SEQ ID NO: 3 is a “BIM BH3 polypeptide”, and that any sequence sharing 30% sequence identity with SEQ ID NO:  5 is a “BID BH3 polypeptide” (see, e.g., Spec. filed 10/31/2019 at 15 at lines 14-30).  Accordingly, Applicant’s broad definitions compare with instant SEQ ID NOs: 3 and 5, showing >30% sequence identity is shared with each sequence, and that the sequence maintains Leu152/Leu90).  Therefore, arguments generally alleging that BIM and BID are distinct (see, e.g., Reply filed 11/10/2020 at 39 at 1st full ¶, 39 at 2nd full ¶, 40 at 1st full ¶, 40-41 at bridging ¶, 41-42 at bridging ¶, 42 at 1st full ¶, 42 at 2nd full ¶, 43 at 1st ¶, 43 at 2nd ¶) are not persuasive in view of the instant disclosure, which literally defines BIM and BID polypeptides as structurally overlapping subgenera.  This applicable definitions for BIM and BID as used in the original disclosure is pertinent because the claims are interpreted in view of the Specification not the prior art cited by Applicant (see, e.g., Reply filed 11/10/2020 at 39 at 1st full ¶, 39 at 2nd full ¶, 40 at 1st full ¶, 40-41 at bridging ¶, 41-42 at bridging ¶, 42 at 1st full ¶, 42 at 2nd full ¶, 43 at 1st ¶, 43 at 2nd ¶).  Therefore, such arguments are moot for the reasons set forth in the preceding paragraph, and are also not persuasive because Applicant fails to properly interpret “BIM” and “BID” in view of the specialized definitions of record, which are distinct from the typical usage of such terms in the prior art.  Accordingly, such arguments are not persuasive. 
In sum, it is the Examiner’s position that using known techniques to identify a known ligand’s inherent binding site upon a known target protein yields only the expected results of such methods, namely the identification of the residues involved at the ligand’s binding site.  
Accordingly, the determination of the exact metes and bounds of the binding site, although not explicitly identified in the prior art in its entirety, “would flow naturally from following the suggestion of the prior art” and therefore “cannot be the basis for patentability when the differences would otherwise be obvious.”  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. 
Therefore, the claimed invention remains rejected in view of the new/revised rejection above.  All new or substantive revisions were necessitated by Applicant amendment.


Claims 1-3, 5-7, 10-11, and 24-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pellecchia et al. (Perspectives on NMR in Drug Discovery: a technique comes of age, Nature Reviews: Drug Discovery, vol. 7:738-745 (Sept. 2008); hereafter “Pellecchia”; cited in previous action) in view of Walensky et al. (Molecular Cell, vol. 24:199-210 (Oct. 20, 2006); hereafter “Walensky”; cited in IDS filed 3/9/2016 as cite no. 17) and Suzuki et al. (Cell, vol. 103:645-654 (Nov. 10, 2000); hereafter “Suzuki” cited in IDS filed 3/9/2016 as cite no. 15)
Claim Interpretation:  The applicable claim interpretation has been set forth in a separate section above and under rejections set forth above; those interpretations are incorporated into the instant rejection, which is consistent with the interpretations set forth on the instant record.  Regarding claims 1-3, it is reasonably inferred that claims 1-3 encompass a screening method involving the steps of screening one or more compounds with human BAX (i.e., SEQ ID NO: 1) to determine if the compounds bind to human BAX at one or more of the recited residues (see, e.g., instant claim 1(a), claim 1(b)) using NMR (see, e.g., instant claims 1(b) and 3); wherein either before or after NMR screening, a bioassay is used to confirm whether or not the small molecule has the desired pro-apoptotic activity (see, e.g., claims 1(c) and 2).
Pellecchia reviews drug discovery methodologies utilizing in silico screening and NMR spectroscopy techniques (see, e.g., Pellecchia at abs, Fig. 1 on 739).  Regarding instant claims 1 and 3, Pellecchia identifies generic methodologies useful in screening methods and drug discovery processes that involve an initial in silico screening of molecules followed by an NMR step determining binding, wherein such screens may be coupled with bioassays (see, e.g., Pellecchia at Fig. 1 on 739).  Critically, the method is generic in nature and is understood to be applicable to target proteins and their ligands, generally (id.).  Specifically, regarding claims 1 and 3, Pellecchia generally teaches multi-step methods, including methods involving the following steps:

    PNG
    media_image3.png
    501
    753
    media_image3.png
    Greyscale

(image modified from Pellecchia at Fig. 1 on 739).  In view of Pellecchia, it is understood that such a screening methodology presumes the existence of some desired “target protein” (see, e.g., Pellecchia at 738 at col I at 1st full ¶) and “libraries” of potential ligands, including small see, e.g., Pellecchia at 738 at col I at 1st full ¶, Fig. 1 on 739, 739 at col I at 1st partial ¶, 739 at col II at final ¶, 740 at col II at final ¶, Table 1 on 741, citations 18 and 87).  Regarding an initial in silico simulation, Pellecchia discloses that 
“[a]n obvious strategy is to combine these NMR screening approaches with in silico docking of a compound database [(i.e., library)] to predict those that should bind to a target protein structures. . . .top-ranking hits can be selected (for example, 1%) for NMR screening.  This approach could be less expensive and faster than HTS….
(see, e.g., Pellecchia at 739 at col III at 1st full ¶; see also id. at Fig. 1 on 739)
Accordingly, an initial step of “in silico docking” (i.e., a virtual screen) of a known “target protein” with known ligand compounds in a database or library is identified as an “obvious strategy” that provides expected and predicted results, namely it provides a less expensive initial screen to avoid compounds that are more likely to bind a “target protein” of interest (see, e.g., Pellecchia at 739 at col III at 1st full ¶; see also id. at Fig. 1 on 739).  Regarding claim 1(a), claim 1(b), claim 3, and the use of NMR chemical shifts to determine binding of a ligand to a specific portion of a target protein, Pellecchia identifies and describes NMR screening methods suitable for identifying and addressing whether or not a compound binds to a “target protein” (see, e.g., Pellecchia at 738 at col I, 738 at col III, Box 1 on 740, Fig. 1 on 739, 740 at col I-III at § NMR-based hit/lead optimization, Table 1 on 741), wherein such NMR-derived data can provide information regarding specific binding sites on a target protein (see, e.g., Pellecchia at 738 at col III at 1st full ¶ to 739 at col II at 1st full ¶, noting that NMR techniques may “also be used for the determination of the binding epitope . . . . useful in pharmacophore-based design”; see esp, id. at 738 at col III at 1st full ¶, noting that NMR-based “chemical-shift mapping” can provide “meaningful structural information on the site of binding”; see also id. at Table 1 on 741 and Table 2 on 742, identifying specific methods of applying and utilizing NMR known in the drug discovery arts).  Accordingly, the use of NMR chemical shifts to screen compounds that bind to a particular eptitope or binding site of a target protein is well-known and understood in the NMR drug screening arts.
	Pellecchia differs from the instantly claimed invention as follows: Pellecchia does not specifically identify that the generic screening methodology utilizing in silico screening, NMR screening, and bioassays may be utilized with the specific “target protein” of human BAX ; in addition, Pellecchia does not specify a particular “bioassay” capable of confirming activation of the pro-apoptotic activity of human BAX as required at instant claims 1-2.
	Accordingly, to utilize the methodology of Pellecchia, an artisan would require knowledge of (1) a target protein, (2) having a known three-dimensional structure, and (3) a bioassay suitable for confirming that ligands activated a desired function.  Regarding claim 1 and the use of human BAX as a “target protein”, Walensky reasonably discloses that human BAX is an art-recognized “target protein”, which had previously been combined with ligands (e.g., SAHBA) and evaluated for pro-apoptotic activity using prior art bioassays (see, e.g., Walensky at 202-203 at bridging ¶, 203 at col II at 2nd to 3rd ¶¶, 203 at Fig. 4, 204 at Fig. 5, and 208 at col II at § Cytochrome c Release Assays).  Regarding claims 1(a), 1(b), and 3, the three-dimensional structure of the “target protein” of human BAX was disclosed by Suzuki and therefore known and available in the prior art for in silico methodologies such as those disclosed by the primary reference (see, e.g., Suzuki at abs, 645 at col II to 648 at col II, Fig. 1 on 646, Fig. 6 on 651).  Regarding claim 1(a), claim 1(c), claim 2, and bioassays suitable for confirming BAX activity, Walensky explicitly teaches and reduces to practice “bioassays” for confirming activation of the pro-apoptotic activity of human BAX by a ligand under suitable conditions and detecting such activation, including cytochrome c release assays (see, e.g., Walensky at 202-203 at bridging ¶, 203 at col II at 2nd to 3rd ¶¶, 203 at Fig. 4, 204 at Fig. 5, and 208 at col II at § Cytochrome c see, e.g., Walensky at 203 at col II at 2nd to 3rd ¶¶).  Notably, such assays are identified as representative of cell death and BAX homo-oligomerization (see, e.g., Walensky at 202-203 at bridging ¶).  Accordingly, assays suitable for confirming whether or not ligands are capable of activating human BAX were known in the prior art and are not a point of novelty.  Furthermore, such bioassays would be reasonably understood to be necessary to distinguish among agonists and antagonist ligands. Regarding a ligand “compound” that binds to human BAX, Walensky identifies a ligand called SAHBA and identifies that it directly binds to human BAX (see, e.g., Walensky at 200 at col I at § Results) and concludes based on the observations that “we detect and quantify the direct association of a stapled BID BH3 helix with BAX” (see, e.g., Walensky at 206 at col I at 1st full ¶); therefore, Walensky literally “determines” that BID SAHBA binds to the protein of human “BAX”, wherein human BAX necessarily comprises amino acids 1-192.  The determination that BID SAHBA binds to human BAX is deemed to satisfy instant claims 1(b), 5-7, 10-11, and 24-29, because such direct binding evidences substantial “proximity” between SAHBA and all residues of BAX, including all potential binding sites (see, e.g., Spec. filed 8/20/2015 at 15 at lines 20-26, defining “binds” as used at claim 1(b) to “refer[] to a condition of proximity between a compound, or portions thereof, and the active site of a BCL-2 family polypeptide or portions thereof”).
	Regarding amended claim 1(a), and a “BIM BH3 [SAHB] binding site” that comprises at least BAX helix 1, Walensky identifies a binding epitope comprising at least BAX helix 1 was of interest in the art (see, e.g., Walensky at 206 at col I at 1st partial ¶ to col II at 1st partial ¶, discussing the prior art of Cartron, and the “model in which specific BH3-only proteins have the capacity to directly bind and activate BAX”).  This is pertinent because “BAX helix 1” i.e., “SEQIMKTGALLLQGFIQDRA”), which necessarily includes Glu17, Gln18, Met20, Lys21, Thr22, Ala24, Leu27, Gln28, Gly29, Ile31, Gln32, Arg34, and Ala35 (see, e.g., Suzuki at Fig. 1 on 646).  Therefore, the partial binding epitope of “BAX helix 1” disclosed by Walensky (see, e.g., Walensky at 206 at col I at 1st partial ¶ to col II at 1st partial ¶) is understood to satisfy amended claim 1(a) as follows: The newly added term “BIM BH3 [SAHB] binding site” is reasonably understood to refer to a physical binding site comprising one or more of the following amino acids in instant SEQ ID NO: 1: 
Glul7, Glnl8, Met20, Lys21, Thr22, Ala24, Leu25, Leu27, Gln28, Gly29, Ile31, Gln32, Arg34, Ala35, Gly36, Arg37, Met38, Gly39, Gly40, Glu41, Ala42, Leu47, Asp48, Pro49, Val50, Pro51, Gln52, Asp53, Ala54, Ser55, Thr56, Lys57, Lys58, Leu59, Ser60, Glu61, Lys64, Arg89, Phe92, Phe93, Leul22, Leul25, Thrl27, Lysl28, Val129, Prol30, Glul31, Leul32, Ilel33, Argl34, Thrl35, Metl37, Glyl38, Trpl39, Leul41, Aspl42, Phel43, Argl45, Glul46, Argl47, Leul49, Glyl50, Glyl56, Glyl57, Trpl58, Aspl59, Leul61, and Leul62 
(see, e.g., Spec. filed 8/20/2015 at 12 at lines 9-25).  Accordingly, the prior art’s disclosure of a binding epitope of “BAX helix 1” clearly overlaps the same physical location on BAX identified as a “BIM BH3 [SAHB] binding site” in the amended claim.  Specifically, the “BIM BH3 [SAHB] binding site” includes at least the fourteen residues of “BAX helix 1” (see, e.g., Walensky at 206 at col I at 1st partial ¶ to col II at 1st partial ¶).  This is pertinent because Pellecchia identifies that the disclosed NMR screening methods can be utilized to specifically address whether or not a compound binds to a “target protein” (see, e.g., Pellecchia at 738 at col I, 738 at col III, Box 1 on 740, Fig. 1 on 739, 740 at col I-III at § NMR-based hit/lead optimization, Table 1 on 741), including whether or not a ligand binds to a specific binding site on a target protein (see, e.g., Pellecchia at 738 at col III at 1st full ¶ to 739 at col II at 1st full ¶, noting that NMR techniques may “also be used for the determination of the binding epitope . . . . useful in pharmacophore-based design”; see esp, id. at 738 at col III at 1st full ¶, noting that see also id. at Table 1 on 741 and Table 2 on 742, identifying specific methods of applying and utilizing NMR known in the drug discovery arts).  Accordingly, an artisan would readily appreciate in view of Walensky and Pellecchia, that ligands could be screened to specifically find ligands that interacted with human BAX specifically at binding epitopes that include at least the “BAX helix 1” and surrounding residues (i.e., “surrounding residues” as determined by the three-dimensional structure of Suzuki).
	Therefore, it would have been obvious to arrive at the claimed method in view of the prior art because the claimed invention is the combination of prior art elements (i.e., human BAX as taught by Walensky and Suzuki, ligand libraries suitable for screening against target proteins as taught by Pellecchia) according to known methods (i.e., the known methods of in silico screening, NMR screening, and bioassays taught by Pellecchia, using a bioassay specific for BAX as taught by Walensky) to yield predictable results, namely a screening method capable of identifying ligands that bind to human BAX at binding epitopes that encompass at least the amino acid residues such as BAX helix 1, which would predictably yield surrounding residues that interact with a ligand as well (see, e.g., MPEP § 2143(I)(A)).  In addition, or alternatively, the claimed invention is obvious because it is the simple substitution of the bioassays for apoptosis, human BAX, and the known binding epitopes of human BAX (i.e., BAX helix 1 and surrounding areas) into the methods disclosed by Pellecchia, to predictably and expectedly yield a method for finding ligands that bind human BAX at a particular desired location (e.g., BAX helix 1) utilizing in silico screening steps and NMR screening steps to find ligands, and then confirming such “hits” using bioassays as suggested by Pellecchia, including apoptosis-specific bioassays such as the ones taught by Walensky (see, e.g., MPEP § 2143(I)(B)). 

	Regarding claims 6 and 24-29, claims 6 and 24-29 would be necessarily satisfied by the performance of the Pellecchia methodology using the three-dimensional structure of human BAX as set forth by Suzuki because a binding determination would be made by measuring chemical shifts of all residues of human BAX, including those enumerated at each claim.  And therefore a determination of binding for each of amino acids 1-192 would reasonably be achieved by performing the methodology of Pellecchia.
	Accordingly, claims 1-3, 5-7, 10-11, and 24-29 are obvious in view of the prior art.
Response to Arguments over § 103 in view of Pellecchia and Walensky
Applicant’s arguments with respect to claims 1-3, 5-7, 10-11 have been considered but have been substantially rendered moot in view of the revised rejection necessitated by Applicant’s amendments as set forth above.  Applicable arguments are addressed below.  Applicant addresses the rejection at pages 43-45 of the Reply (see, e.g., Reply filed 11/10/2020 at 43 at final ¶ to page 43 at 1st ¶) and traverses the rejection at page 44 (see, e.g., Reply filed 11/10/2020 at 44 at 2nd full ¶).
At page 44, Applicant alleges 
However, Pellecchia is completely silent on a BAX polypeptide comprising the amino acid sequence of SEQ ID NO: 1, let alone determining whether a compound binds to one or more of the 52 specific amino acid residues of SEQ ID NO: 1 of the BAX polypeptide recited in step b) in claim 1. Neither Walensky nor Suzuki remedies this deficiency.
(see, e.g., Reply filed 11/10/2020 at 44 at 2nd full ¶)
First, in response to applicant's arguments against Pellecchia individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Second, Applicant’s argument is factually incorrect because SEQ ID NO: 1 is explicitly taught by Suzuki (see, e.g., Suzuki at abs, 645 at col II to 648 at col II, Fig. 1 on 646, Fig. 6 on 651).  Third, the Examiner has not alleged that a single reference teaches “determining whether a compound binds to one or more of the 52 specific amino acid residues of SEQ ID NO: 1 of the BAX polypeptide recited in step b) in claim 1”, but rather the Examiner has relied upon a combination of references for addressing the specifics of amended claim 1(b).  As noted in the rejection, the primary reference identifies that NMR can be used to screen for binding to any residues, and therefore applying the methodology of the primary reference to the specific target protein taught by the secondary and tertiary references would necessarily result in the determination of binding for all residues (see, e.g., MPEP § 2143(I)(A), (B)).  
At page 44, Applicant alleges 
In particular, neither Walensky nor Suzuki discloses or suggests determining whether a compound binds to one or more of the 52 specific amino acid residues of a BIM BH3 SAHB binding site of the BAX polypeptide….
(see, e.g., Reply filed 11/10/2020 at 44 at 2nd full ¶)
As noted in the claim interpretation section, the Applicant-created term “BIM BH3 [SAHB] binding site” must be interpreted consistent with the rules of claim construction.  Accordingly, this term as used at claim 1(a) is neither synonymous nor equivalent in scope to the enumerated list at claim 1(b), because the term has been identified in the original disclosure as including helix α1 of BAX.  Accordingly, arguments suggesting that “BIM BH3 [SAHB] binding site” has a more specialized meaning are not persuasive because such specialized requirements are not 
	At page 44, Applicant alleges 
….neither Walensky nor Suzuki teaches or suggests determining whether a compound binds to a portion of BAX “in the vicinity” of BAX helix 1 in a method of identifying a compound which activates the pro-apoptotic activity of a BAX peptide. 
(see, e.g., Reply filed 11/10/2020 at 44 at 2nd full ¶)
Applicant provides no explanation for such statements and fails to recite or reference any supporting disclosures.  Accordingly, such arguments appear to be arguments of counsel, unsupported by objective evidence.  Furthermore, such assertions fail to address the merits of the rejection of record in view of MPEP §§ 2143(I)(A) and (B). Here, Walensky clearly teaches and discloses a ligand that binds directly to BAX, activates pro-apoptotic activity, and identifies that the binding involves helix 1 of BAX (see rejection). Therefore, utilizing the methodology of the primary reference to screen similar compounds capable of binding directly to BAX and activating pro-apoptotic activity would be obvious as explained in the rejection.
At page 44, Examiner notes that Applicant repeatedly identifies shortcomings attributed directly to an individual reference (see, e.g., Reply filed 11/10/2020 at 44 at 2nd full ¶; stating such things as “Suzuki does not even mention BIM”, “Walensky merely refers generically to binding of BID to BAX helix 1”, etc.).  Such arguments are not persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
see, e.g., Reply filed 11/10/2020 at 44 at 2nd full ¶).  These arguments were fully considered above, but not found persuasive for reasons set forth above.
Therefore, the claimed invention remains rejected in view of the revised rejection above.  All substantive revisions were necessitated by Applicant amendment.


Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pellecchia in view of Walensky and Suzuki as applied to claims 1-3, 5-7, 10-11, and 24-29 above, and further in view of Doss et al. (Molecules, vol. 5:816-825 (2000); hereafter "Doss"; cited in previous action) and Walensky (Cell Death and Differentiation, vol. 13:1339-1350 (2006); hereafter “WalenskyII”; cited in previous action).
Claim Interpretation:  The applicable claim interpretation has been set forth in a separate section above and under rejections set forth above; those interpretations are incorporated into the instant rejection, which is consistent with the interpretations set forth on the instant record.  Claim 8 includes N-(4-Benzoylphenyl)-N-phenylthiourea (CAS NO. 24005-44-5).  Additional teachings are discussed below.  
	The teachings of Pellecchia in view of Walensky and Suzuki as applied to claim 1-3, 5-7, 10-11, and 24-29 have been set forth above, and those teachings are encompassed herein.
	Pellecchia in view of Walensky and Suzuki differ from claim 8 as follows: Pellecchia in view of Walensky and Suzuki do not explicitly teach or identify the use of a compound library that comprises small molecules such as N-(4-Benzoylphenyl)-N-phenylthiourea (CAS NO. 24005-44-5) as set forth at instant claim 8.
Regarding claim 8, Doss is cited herein as teaching and identifying that 
    PNG
    media_image4.png
    160
    403
    media_image4.png
    Greyscale
(i.e., N-(4-Benzoylphenyl)-N-phenylthiourea (CAS NO. 24005-44-5); Spec. at page 60 at col I row 3; Doss at Scheme 1 on 817) is expected to exhibit antitumor activities (see, e.g., Doss at 816 at § “Introduction”; see also id. at 820 at 3rd ¶, noting that all reported compounds were tested for antitumor activity).  Therefore, the recited compound at instant claim 8 is a prior art element, and was publically available for use in in silico screening methods at the time of the invention.  Since such compounds are prior art elements, the issue under an obviousness determination is whether or not it would have been obvious to search and substitute commercially available, potential antitumor agents in the screening methods taught and suggested by Pellecchia in view of Walensky and Suzuki with a reasonable expectation of success.
Walensky provides guidance and motivation to identify and determine the binding site of BID SAHBA on BAX, and it is understood that such assays would desirably facilitate drug design of potential antitumor agents (see, e.g., Walensky at 207 at col II at 1st partial ¶).  In addition, WalenskyII identifies that circa 2006, it was already known and established in the art how to use computer-based screening methodologies to successfully find small molecules capable of binding to members of the apoptosis pathway (see, e.g., WalenskyII at 1343-1345 at bridging ¶ entitled § “The Hunt for Small Molecules”; see also id. at 1343 at col II at § “Getting into the Groove”; see also id. at 1346-1347 at bridging ¶).  Furthermore, WalenskyII identifies that compounds capable of reactivating the genetic pathway of apoptosis in cancer cells are desirable for use as novel therapeutics capable of targeting aberrant signaling pathways in human see, e.g., WalenskyII at 1346 at col II at 2nd ¶, abs).  Accordingly, at the time of the invention an artisan would have reasonably been motivated to perform screening methods as suggested by Pellecchia to specifically identify small molecules capable of activating apoptosis in cancer cells to facilitate the discovery of antitumor agents.  This is pertinent because N-(4-Benzoylphenyl)-N-phenylthiourea (CAS NO. 24005-44-5) is a prior art compound, available in public databases, and is expected to exhibit antitumor activities (see, e.g., Doss at 816 at § “Introduction”; see also id. at 820 at 3rd ¶, noting that all reported compounds were identified as subsequently tested for antitumor activity).  Accordingly, an artisan looking for antitumor agents would reasonably be directed to search databases of known and expected antitumor agents, specifically, to discover ligands capable of reactivating the genetic pathway of apoptosis in cancer cells.  Such databases include the CAS registry and would reasonably include compounds such as N-(4-Benzoylphenyl)-N-phenylthiourea (CAS NO. 24005-44-5).
Therefore, it would have been obvious to arrive at the instant invention in view of the prior art because the claimed invention is the simple substitution of the small molecule of N-(4-Benzoylphenyl)-N-phenylthiourea (CAS NO. 24005-44-5) (and/or libraries containing it) into a screening method intended to find ligands capable of reactivating the genetic pathway of apoptosis in cancer cells as suggested by WalenskyII, and it would be obvious to search for such potential antitumor compounds by actually screening known and expected antitumor compounds such as N-(4-Benzoylphenyl)-N-phenylthiourea (CAS NO. 24005-44-5), because such compounds are art-recognized candidates for antitumor activities; furthermore, such screening steps would yield only the expected and predicted result, namely a confirmation of whether or not the compound binds to a particular portion of BAX and whether or not the compound actually activates the pro-apoptotic activity of BAX (see, e.g., MPEP § 2143(I)(A), (B), (G)). 
see also MPEP § 2121(III)).  Furthermore, it is well-within the ordinary skill in the art to perform prior art methods using prior art compounds suitable for such methods, to predictably obtain the exact results identified and predicted in view of the prior art. 
Accordingly, claim 8 is obvious in view of the prior art because the claims are directed to known screening steps using a known ligand and known target protein, wherein the expected and predicted result is merely confirmation of whether or not the known compound binds and activates the target protein, exactly as taught by the prior art.
Response to Arguments over § 103 in view of Pellecchia, Walensky, and Doss
Applicant’s arguments with respect to claim 8 have been considered but have been substantially rendered moot in view of the revised rejection necessitated by Applicant’s amendments as set forth above.  Applicable arguments are addressed below.  
Applicant addresses the rejection at page 45 of the Reply (see, e.g., Reply filed 11/10/2020 at 45 at 2nd ¶ to 6th ¶) and traverses the rejection at page 45 (see, e.g., Reply filed 11/10/2020 at 45 at 4th ¶ to 5th ¶), which is quoted below:
Applicant respectfully disagrees with this rejection. Claim 8 depends from claim 1. For at least the same reasons as provided in section VIIb above, the invention of claim 8 is nonobvious over Pellecchia in view of Walensky and Suzuki.
Neither Doss nor Walensky II cures the deficiencies of Pellecchia, Walensky, and Suzuki. Doss does not even relate to BIM or BAX. Walensky II is 
(see, e.g., Reply filed 11/10/2020 at 45 at 4th ¶ to 5th ¶).
These arguments have been fully considered but not found persuasive. First, all arguments “provided in section VIIb above” have been fully considered but not found persuasive for reasons set forth above, which are incorporated into the instant response.  Second, the phrases “Doss does not even relate to BIM or BAX”, “Walensky II is a review article relating to Bcl-2”, “[n]othing in Walensky II suggests . . .”, each refer to individual references rather than the teachings of the prior art considered as a whole.  The rejection is not based upon individual references.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Third, although Applicant refers to a “precise location of a BIM BH3 SAHB binding site on BAX that, when bound, activates the pro-apoptotic activity of BAX”, this is not a limitation of the present claims.  Claim 1 requires a “contacting” step wherein any compound contacts BAX at a physical binding site that comprises Helix α1, and the prior art undisputedly teaches a compound that binds to BAX, which is expected and predicted to bind BAX at a location comprising Helix 1.  The prior art teaches methods for identifying ligand binding sites and performing NMR for all residues in a protein such as BAX, and applying such prior art methods would fully satisfy claim 1(b).  Fourth, if Applicant meant to allege that the references relied upon by the Examiner were non-analogous art, this argument is not persuasive.  It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, all references pertain to BAX, ligands for BAX, methods of determining either binding or pro-apoptotic activity of BAX, or otherwise to screening methods applicable to target proteins generally.  Fifth, these arguments appear to be conclusory statements unsupported by objective evidence.  Arguments of counsel cannot take the place of factually supported objective evidence (see, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996)).
	Accordingly, all arguments raised by Applicant were fully considered but not found persuasive for at least the reasons set forth above.  Therefore, the rejection is maintained as revised above.  All substantive revisions were necessitated by Applicant amendment.

Examiner Notes and Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5897992 A (Apr. 27, 1999; cited in previous action) pertains to methods for identifying compounds that modulates apoptosis (see id. at abs).
US 5702897 A (Dec. 30, 1997; cited in previous action) pertains to screening methods for detecting compounds involved with regulating cell death (see id. at abs).
Villoutreix et al. (Free Resources to Assist Structure-Based Virtual Ligand Screening Experiments, Current Protein and Peptide Science, vol. 8:381-411 (2007); hereafter “Villoutreix”; cited in previous action) discloses that circa 2007 numerous free resources were available to assist researchers in virtual ligand screening experiments (see id at abs), and teaches that it is well-understood that drug discovery “requires the use of various techniques such as . . . . NMR" and that “it is now well accepted that computer methods such as homology modeling, see, e.g., id. at 381 at col I at 1st and 2nd ¶¶).
Petros (FEBS Letters, vol. 559:171-174 (2004); hereafter “Petros”; cited in previous action) teaches that ligand binding must necessarily cause a shift in the NMR spectra of bound residues (see, e.g., Petros at 171 at col II at 1st full ¶, identifying that ligand binding necessarily results in “residue-specific spectral changes which define points of contact between two proteins”).
	Examiner notes that Applicant previously acknowledged that 
“Cartron at best discloses binding of BID or PUMA or their BH3 domain peptides to the α1 helix of BAX” 
(see, e.g., Reply filed 10/31/2018 at 22 at 1st full ¶); and
“Cartron identifies that BID or its BH3 domain peptide can bind to α1 helix of BAX. . . . .”
(see, e.g., Reply filed 10/31/2018 at 22 at 2nd full ¶).
Accordingly, Applicant has acknowledged that the BH3 domain peptides of BID bind to the α1 helix of BAX (see, e.g., Reply filed 10/31/2018 at 22 at 1st full ¶). 
Examiner notes that it was known in the art that BIM would directly bind to BAX.  Specifically, Walensky et al. (Molecular Cell, vol. 24:199-210 (Oct. 20, 2006); hereafter “Walensky”; cited in IDS filed 3/9/2016 as cite no. 17) teaches and discloses that “select BH-3 members, including BID and BIM” are expected to work via “direct activation of BAX” (see, e.g., Walensky at 199 at col II at penultimate ¶; see also id. at 206 at col I at 1st full ¶).  Walensky directly teaches the application of BIM BH3 to BAX, showing that “BIM SAHBA, a structurally stabilized BIM BH3 peptide, binds BAX with ~35-fold greater potency than BID SAHBA in vitro” (see, e.g., Walensky at 206 at col II at 1st full ¶, Fig. 7 on 207; see also id. at 207 at col I at 1st full ¶, discussing initial experiments showing direct interaction of BIM SAHBA with BAX, wherein BIM is identified as another “activator BH3” like BID).

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new or revised ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457.  The examiner can normally be reached on Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/            Primary Examiner, Art Unit 1654                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1see, e.g., Spec. filed 10/31/2018 at 4 at lines 23-27, 5 at lines 1-7, 5 at lines 24-29, 6 at lines 8-12, 7 at lines 5-10, 7 at lines 15-20, 8 at lines 1-5, 22 at lines 25-30, 23 at lines 5-10, 23 at lines 25-30, 24 at lines 7-11, 28 at lines 10-15, 29 at lines 1-5, 29 at lines 18-22.
        2 see, e.g., Spec. filed 10/31/2018 at 10 at line 29 to page 11 at line 10; see, e.g., Spec. filed 8/20/2015 at 12 at lines 9-25.
        3 See, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013), explaining that the written description analysis requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”.
        4see, e.g., Spec. filed 10/31/2018 at 4 at lines 23-27, 5 at lines 1-7, 5 at lines 24-29, 6 at lines 8-12, 7 at lines 5-10, 7 at lines 15-20, 8 at lines 1-5, 22 at lines 25-30, 23 at lines 5-10, 23 at lines 25-30, 24 at lines 7-11, 28 at lines 10-15, 29 at lines 1-5, 29 at lines 18-22.
        5 see, e.g., Spec. filed 10/31/2018 at 10 at line 29 to page 11 at line 10; see, e.g., Spec. filed 8/20/2015 at 12 at lines 9-25.
        6see, e.g., Spec. filed 10/31/2018 at 4 at lines 23-27, 5 at lines 1-7, 5 at lines 24-29, 6 at lines 8-12, 7 at lines 5-10, 7 at lines 15-20, 8 at lines 1-5, 22 at lines 25-30, 23 at lines 5-10, 23 at lines 25-30, 24 at lines 7-11, 28 at lines 10-15, 29 at lines 1-5, 29 at lines 18-22.
        7 see, e.g., Spec. filed 10/31/2018 at 10 at line 29 to page 11 at line 10; see, e.g., Spec. filed 8/20/2015 at 12 at lines 9-25.
        8see, e.g., Spec. filed 10/31/2018 at 4 at lines 23-27, 5 at lines 1-7, 5 at lines 24-29, 6 at lines 8-12, 7 at lines 5-10, 7 at lines 15-20, 8 at lines 1-5, 22 at lines 25-30, 23 at lines 5-10, 23 at lines 25-30, 24 at lines 7-11, 28 at lines 10-15, 29 at lines 1-5, 29 at lines 18-22.
        9 see, e.g., Spec. filed 10/31/2018 at 10 at line 29 to page 11 at line 10; see, e.g., Spec. filed 8/20/2015 at 12 at lines 9-25.
        10see, e.g., Spec. filed 10/31/2018 at 4 at lines 23-27, 5 at lines 1-7, 5 at lines 24-29, 6 at lines 8-12, 7 at lines 5-10, 7 at lines 15-20, 8 at lines 1-5, 22 at lines 25-30, 23 at lines 5-10, 23 at lines 25-30, 24 at lines 7-11, 28 at lines 10-15, 29 at lines 1-5, 29 at lines 18-22.
        11 see, e.g., Spec. filed 10/31/2018 at 10 at line 29 to page 11 at line 10; see, e.g., Spec. filed 8/20/2015 at 12 at lines 9-25.